Citation Nr: 1600572	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  07-24 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant-widow and her son


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to October 1957 and from December 1957 to September 1975, including multiple tours in Vietnam.  He died in March 2006.  The Appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied her claim of entitlement to service connection for the cause of the Veteran's death.  

In October 2009, in support of her claim, the Appellant-widow and her son testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  

In March 2010, the Board remanded the claim for further development and consideration, including provision of Veterans Claims Assistance Act (VCAA) notice and a VA medical nexus opinion concerning whether the Veteran's terminal cancer was the result of his military service, especially his presumed exposure to Agent Orange in Vietnam.

The Board also has since, in March 2013, requested and obtained an expert medical opinion from a Veteran's Health Administration (VHA) oncologist concerning the etiology of the Veteran's terminal cancer and, in particular, regarding the posited relationship or correlation with his military service.  That opinion was provided in August 2013 and the Appellant-widow given a copy of it and provided opportunity to submit additional evidence and/or argument in response.


Following completion of that additional development, the Board issued a decision in October 2013 denying the Appellant-widow's claim on its underlying merits.  She appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In August 2014, the Court issued a Memorandum Decision, vacating the Board's denial and remanding this claim to the Board for further proceedings consistent with the Memorandum Decision.  The file since has been returned to the Board for this additional consideration.

Because of concerns noted in the Court's Memorandum Decision, in August 2015 the Board obtained a second (i.e., supplemental) opinion from a VHA oncologist.  The Appellant-widow again was given a copy of it and again provided opportunity to submit additional evidence and/or argument in response.  Her attorney responded by submitting an addendum (so also supplemental) medical opinion from V.C., M.D., refuting the VHA oncologist's opinion, as well as the others in the file unfavorable to the claim, and waived the right to have the RO initially consider this additional opinion as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2015).  

A portion of this deceased Veteran's records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system, even, as here, only partially, allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Accordingly, all future consideration of this Appellant-widow's claim should take into consideration the existence of this electronic (paperless) portion of the record.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange while there.

2.  His certificate of death shows he died in March 2006; the immediate cause of his death was colorectal cancer; no other primary or contributory causes of death were identified. 

3.  At the time of his death, his service-connected disabilities were chronic lumbosacral strain, postoperative residuals of a left knee meniscectomy, tinnitus, hearing loss, and malaria.

4.  Colorectal cancer is not included on the list of diseases presumptively associated with exposure to Agent Orange in Vietnam; indeed, to the contrary, it is expressly excluded from this list.

5.  Nevertheless, there is equally probative (competent and credible) medical and other evidence of record on this determinative issue of causation in terms of whether the Veteran's terminal colorectal cancer, instead, is directly related or linked to his service and, particularly, to his presumed exposure to Agent Orange in Vietnam.  Therefore, this posited correlation is an as likely as not possibility.


CONCLUSION OF LAW

Resolving this reasonable doubt in the Appellant-widow's favor, the Veteran's death was due to disease or injury incurred in or aggravated by his military service, but especially because of his presumed exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

This duty to notify has been satisfied in this particular case by way of a letter from the Appeals Management Center (AMC) to the Appellant-widow in April 2010.  Indeed, the Board's preceding March 2010 remand was to provide this necessary notice.  And, as required, this letter informed her of the conditions for which the Veteran was service connected at the time of his death and contained an explanation of the evidence and information required to substantiate her claim for service connection for the cause of his death based on a condition not yet service connected.  The letter also informed her of her and VA's respective responsibilities in obtaining supporting evidence.  Although the letter did not specifically explain the information required to substantiate a claim of entitlement to service connection for cause of death based on a previously service-connected condition, she was not prejudiced by this omission as her claim is predicated instead solely on an asserted relationship between the Veteran's service and his death-causing cancer, in other words on disease that was not subject to service connection at the time of his death.  Moreover, in her written and oral pleadings, also those of her attorney, they have evidenced their actual knowledge of the type of evidence and information needed to substantiate this cause-of-death claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

As well, the AMC since has readjudicated the Appellant-widow's cause-of-death claim in the January 2012 Supplemental Statement of the Case (SSOC), so since providing the required Hupp notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the claimant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the Appellant-widow by obtaining potentially pertinent medical evidence, including the service treatment records (STRs) and other records pertaining to the diagnosis and treatment of the Veteran's ultimately terminal cancer.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

With this in mind and pursuant to this March 2010 remand directive, a VA physician reviewed the claims file in May 2010 and addressed the Appellant-widow's assertion that the Veteran's terminal cancer was related to events that had occurred during his military service, especially his presumed exposure to Agent Orange in Vietnam.  This commenting VA examiner, however, found that it was unlikely that the Veteran's terminal colorectal cancer was the result of his military service, including especially his presumed exposure to Agent Orange in Vietnam.  Moreover, the Secretary of VA specifically has determined there is no positive association between Agent Orange exposure in Vietnam and the subsequent development of colorectal cancer, so this disease has been expressly excluded from the list of diseases presumed to be associated with such exposure.  The Appellant-widow, however, in response has submitted medical and other evidence establishing this required correlation between her late husband-Veteran's death and his presumed exposure to Agent Orange in Vietnam, to otherwise establish this required causation on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

That notwithstanding, because the May 2010 VA opinion did not include a significant discussion of its underlying rationale, the Board obtained additional medical comment on this determinative issue of causation from a VHA oncologist.  The Board received his response opinion in August 2013.  But as pointed out by the Court, this opinion also did not include significant discussion of its underlying rationale.  Consequently, the Board obtained still additional medical comment on this determinative issue of causation from a different VHA oncologist in August 2015.  And as this VA oncologist again came to a similar conclusion, supported by review of the Veteran's medical and other history and citation to the specific facts forming the basis of his opinion, this oncologist's opinion is probative of the determinative issue of causation, though as already conceded not any more probative than the contrary opinion offered by V.C., M.D., through the Appellant-widow's attorney.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

So, all told, there was compliance with the Board's March 2010 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  These instructions consisted of sending the Appellant-widow Hupp-compliant notice and obtaining the VA medical nexus opinion mentioned.  Notably, to the extent the May 2010 VA physician's and August 2013 oncologist's opinions were inadequate, these deficiencies was remedied by the provision of the subsequent August 2015 oncologist's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

The Appellant-widow also, as mentioned, had a hearing at the RO before the undersigned VLJ of the Board (Travel Board hearing) in October 2009.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned VLJ identified the issue on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal.  Indeed, partly out of that discussion came the Board's subsequent need to remand the claim in March 2010 for the additional development and reasons already discussed.  Moreover, the Appellant-widow and her son, who also testified, did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding judge's two-fold duty to inform her of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Appellant-widow has not alleged there were any deficiencies in the conducting of her Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice her claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Appellant-widow had any additional information to submit.  In this case, including as reflected in her hearing testimony, the Appellant-widow evidenced her actual knowledge of the type of evidence and information still needed to substantiate her claim, including insofar as providing testimony relevant to showing why the Veteran's death is related to his military service.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overruled on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Given the ensuing additional development of the Appellant-widow's claim by the AMC as a result of the Board's March 2010 remand, the Board finds that any deficiency in the October 2009 Travel Board hearing was non-prejudicial.  See id.

The Appellant-widow and her attorney have not made the RO/AMC or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance she received with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Appellant-widow with her claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of her claim, especially since the Board is ultimately granting, rather than denying, her claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Analysis

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing this entitlement to service connection for a particular disability resulting in death requires:  (1) competent and credible evidence confirming the Veteran had the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, i.e., Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception inapplicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a) (6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) ; see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); 

nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, it must be established the Veteran served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, as already alluded to, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude the Appellant-widow from establishing entitlement to service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120; see also Combee v. Brown, 34 F.3d 1039.  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).


The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Appellant-widow prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Appellant-widow contends that the colorectal cancer that caused the Veteran's death was the result of his exposure to Agent Orange in Vietnam.  The Appellant-widow previously contended that the Veteran actually died of lung and liver cancer, which had metastasized (spread) to his colon.  However, the Court's August 2014 Memorandum Decision specifically indicates she did not challenge the Board's conclusion in October 2013 that the Veteran's cancer had first begun in his colon, so originated there.  Therefore, the Board will not address any further argument as to whether the Veteran died of any other cancer, meaning other than colon cancer.

According to the death certificate, the Veteran died in March 2006 of colorectal cancer.  The medical evidence indicates that a tumor was initially found in his colon during a colonoscopy in April 2004.  A subsequent October 2004 biopsy showed an adenocarcinoma with metastasis in 1 to 3 regional lymph nodes with distant metastasis to the iliac, inguinal and mesenteric nodes.  Chemotherapy followed by surgery was recommended, but he did not desire to undergo chemotherapy and did not undergo the surgery.  He did well clinically until approximately February 2006, when he developed an uncomfortable feeling in his abdomen and pain in his low back and coccygeal area.  A CT scan in March 2006 was notable for multiple bilateral lung nodules and multiple metastatic lesions in the liver.  There was also a calcified nodule in the left lung base.  A January 2007 letter from R.R., M.D., indicates colorectal cancer would typically arise from a pre-existing polyp that underwent malignant degeneration over a period of years.  He opined that, unfortunately, he was not aware of any data suggesting this was more common in Veterans.  He also opined that he did not know whether it was considered an Agent Orange related cancer.  


During her October 2009 hearing before the Board, the Appellant-widow submitted additional evidence, including a formerly classified report from E.R. Zumwalt, the "Zumwalt report," dated in May 1990.  This report shows that, after reviewing scientific literature related to the health effects of Vietnam Veterans exposed to Agent Orange as well as other studies concerning the health hazards of civilian exposure to dioxin contaminants, Zumalt concluded there was at least as likely as not a relationship between Agent Orange exposure and colon cancer, among other health problems.  

Although the Veteran clearly had multiple tours in Vietnam and, therefore, is entitled to the presumption they involved exposure to toxic herbicides (including, specifically, the dioxin in Agent Orange), his death certificate indicates that he died from colorectal cancer.  And as already explained, the Secretary of VA has determined there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).  Thus, as colorectal cancer is not such a listed disease, it is among the cancers that have been specifically disassociated with exposure to Agent Orange in Vietnam and elsewhere.

Nevertheless, as also explained, this does not preclude the Appellant-widow from establishing her entitlement to service connection for the cause of death based on the Veteran's presumed exposure to Agent Orange in Vietnam with sufficient proof of actual direct causation linking his terminal cancer to his military service and, in particular, to that presumed exposure.  See again Combee, McCartt, supra.  


For this reason, and recognizing the holdings in DeLaRosa v. Peake, 515 F.3d 1319, 1322, and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Board remanded this claim in March 2010 to have a VA compensation examiner provide medical comment on this determinative issue of causation.  In a subsequent May 2010 opinion, a VA physician opined that the Veteran's terminal cancer of the colon was unlikely the result of his military service, and especially his presumed exposure to Agent Orange in Vietnam.  In particular, the physician found that the colorectal cancer was unlikely to have originated in an area other than the colon, such as the lungs or liver.  The examiner noted that, while metastatic carcinoma was shown in the lymph nodes in May 2004, it was not shown in the lung or liver at that time.

That May 2010 VA opinion, however, did not include a significant discussion of the specific rationale for its underlying conclusion.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although the latter is not itself determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez, 22 Vet. App. at 304, the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl, 21 Vet. App. at 124 ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

For these reasons, the Board additionally sought and obtained an expert medical opinion from a VHA oncologist.  In her opinion, received in August 2013, this oncologist noted that, although an initial pathology report did not definitively demonstrate invasive adenocarcinoma, it was clear from the clinical picture and the Veteran's clinical course that he had had progressive colon cancer and that this disease caused his death.  The oncologist observed that the colon cancer was seen on an endoscopy, meaning that it had originated in the epithelial surface of the colon.  Also, the initial pattern of spread to the intraabdominal and left iliac/inguinal lymph nodes was very consistent with the colon as the primary source.  This commenting oncologist indicated that, when the tumors did appear in the Veteran's lungs along with liver lesions, they were clearly metastatic in origin, given that they were bilateral and numerous.  She also noted that the calcified nodule in the left lung base had remained unchanged during the two years in question, most consistent with a benign process such as an old granuloma and not with a primary lung malignancy.  She therefore concluded that, because there was no evidence linking Agent Orange exposure to cancers arising in the colon or rectum (such as the Veteran's cancer), it was very unlikely that his cause of death was due to Agent Orange exposure in service.

This opinion is similar to that of the May 2010 VA examiner in that it did not include a significant discussion of the specific rationale for its underlying conclusion.  The oncologist did not explain the nature of the Veteran's cancer, its typical causes and risk factors, and which of those causes or risk factors, given the evidence describing the Veteran's medical history, were likely present in his case.  See Stefl, 21 Vet.App. at 124 (holding that, when an examiner is asked to consider whether a disorder is directly linked to herbicide exposure, "[r]elevant points that can be discussed in an examination report include, but are not limited to, why the examiner finds cited studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner").  Alternatively, the oncologist did not show with identifiable citations to applicable medical data that the correlation (or lack of correlation) between Agent Orange exposure and gastrointestinal cancers has been established with a degree of confidence that allowed her to draw broad conclusions and apply them to this case.  Id. 

In response the Appellant-widow submitted a medical opinion from V.C., M.D., dated in December 2014.  Dr. V.C. reported reviewing the Veteran's complete claims file.  She also reported the Veteran's pertinent medical history, including radiological reports from May 2004 through the Veteran's death in March 2006.  She noted that it was obvious from reading the now declassified Zumwalt report that, as early as 1990, there were legitimate concerns that the effects of the dioxide contaminants and other herbicide moieties in Agent Orange were more wide-spread than those of which the public was aware.  She noted that, in the report, Zumwalt stated that "I conclude that there is adequate evidence for the Secretary to reasonably conclude that there it is at least as likely as not that there is a relationships between exposure to Agent Orange and the following health problems...colon cancer."  Dr. V.C. observed the report divided the list of diseases into two groups - one of which Zumwalt believed there was incontrovertible evidence that there was a statistically significant association between the outcome and exposure to Agent Orange and those conditions for which the evidence was less conclusive.  She conceded that colon cancer was in the latter group.  

Dr. V.C. nonetheless discussed the pathophysiology and ultimate pathological effects of dioxins.  And, ultimately, she determined that, given the epidemiologic and toxicologic evidence she discussed, it could be opined that the dioxin TCDD caused many cancers in many locations, including the colorectal area.  She surmised that, as a cancer promoter, it had its effect on susceptible cell processes in multitudinous ways.  After considering all of the above, she concluded that it was at least as likely as not that the Veteran's death from colon cancer was caused by his service in Vietnam and, specifically, his presumed exposure to TCDD and related compounds in Agent Orange.  

In light of the prior deficiencies of the May 2010 VA physician's opinion and the August 2013 VHA oncologist's opinion, a new opinion from a different VHA oncologist was obtained in August 2015.  This oncologist noted the Veteran's pertinent medical history beginning with discovery of the tumor in 2004 through his death in 2006.  This oncologist also noted the Appellant-widow's contention that the Veteran's exposure to Agent Orange had caused his colorectal cancer and eventual death.  This oncologist observed that colorectal cancer was a common and lethal disease.  Indeed, it was the third most commonly diagnosed cancer in males and second most cancer deaths.  Annually, approximately 132,700 new cases of large bowel cancers were diagnosed, and approximately 49, 700 Americans died of colorectal cancer.  This oncologist pointed out that the risk of developing colorectal cancer was influenced by both environmental and genetic factors.  This oncologist explained that the majority of colorectal cancers were sporadic, rather than familial.  

It was further noted that the all-inclusive risk factors included familial adenomatous polyposis and Lynch Syndrome, personal history of adenomatous polyps of colon, familial polyps history, ulcerative colitis, Crohn's disease, abdominal radiation, advanced age, obesity, renal transplantation, among other known clinical entities that were known to predispose to develop colorectal cancer.  

This commenting VHA oncologist goes on to explain that the basic pathogenesis was that colon cancer developed from a colon polyp.  He indicated there are two types of colon polyps - non-neoplastic and neoplastic.  He indicated colon cancers did not develop from normal colonic mucosa, so also, non-neoplastic polyps.  He explained that adenomatous polyps were the most common of the neoplastic polyps, and that about two-thirds of all colonic polyps were adenomatous.  Only a small percentage of adenomas progressed to cancer (only five percent or less).  Most colon cancers were sporadic, with no significant family history of colon cancer.

This commenting oncologist goes on to point out that review of authoritative oncology reference texts did not show any association of Agent Orange exposure and development of colorectal cancer, or colon polyposis, which was a precursor of colon cancer.  Searching through PubMed and other searches did not reveal any definitive study to the direct association of colon cancer to Agent Orange exposure.  He noticed that only two journal articles referred to the increased risk of cancers in general and increased odds ratio (OR) for different cancers.  One study showed increased trends as the levels of perceived self-reported exposure increased.  The ORs for colon cancers were significantly elevated for the high exposure group in the battalion/company-level analysis.  Another paper that followed 180, 215 veterans from 1992 through 2003 shows there was increased risk of cancers in all sites combined, as well as several specific cancers among Korean veterans of Vietnam War.  There was some increased incidence of gastric, small bowel cancers mentioned.  This reviewing oncologist concluded that, in summary, there was no evidence of direct association of Agent Orange exposure in Vietnam War to colorectal cancer in oncology publications.  He therefore determined the Veteran's colorectal cancer was unlikely secondary to Agent Orange exposure in Vietnam.

In response to the August 2015 VHA oncologist's opinion, an addendum opinion from Dr. V.C., also dated in August 2015, was submitted by the Appellant-widow's attorney.  Dr. V.C. continued to maintain that the Veteran's terminal colon cancer was at least as likely as not caused by his service in Vietnam and, specifically, his presumed exposure to TCDD and other dioxin-like compounds in Agent Orange.  She acknowledged agreeing with the 2015 VHA oncologist's opinion regarding the risk factors for developing colon cancer, except for his claim that the list was "all-inclusive".  She pointed out that he had ignored evidence in the reference she had cited regarding the association of exposure to Agent Orange and/or other dioxin-like compounds in the development of cancers.  She opined that the studies referred to and cited by the 2015 VHA oncologist either strengthened or, at worst, certainly did not refute her opinion.  Specifically, regarding the VHA oncologist's supposed "all-inclusive" list of risk factors, she made particular note of the fact that, as the Veteran had none of them, this only tended to strengthen her argument of an association between his terminal cancer and presumed exposure to Agent Orange in Vietnam.  And as for the articles referenced by the 2015 VHA oncologist, she pointed out that the high exposure group had slightly yet significantly higher ORs for colon cancer.  Moreover, the Veteran is not Korean like those in the study.  She therefore reiterated that the 2015 VHA oncologist's opinion only tended to strengthen her opinion and definitely did not refute it.


Considering this collective body of evidence, there is obvious disagreement over whether the Veteran's military service - in particular his presumed exposure to Agent Orange in Vietnam - either caused or contributed substantially or materially to his eventual death from colorectal cancer.  But, importantly, the evidence on this determinative issue of causation is at least in relative equipoise, meaning about evenly balanced for and against the claim, and in this circumstance the claim must granted with resolution of this reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a [claimant] need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is because the medical and other evidence supporting the claim is at least as probative as the evidence against the claim.

Not only has Dr. V.C. cited to medical treatise evidence supporting the posited correlation between the Veteran's presumed exposure to Agent Orange in Vietnam and his eventual death from colorectal cancer, but so, too, has the Appellant-widow.  And medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").


Although it is equally true that Dr. V.C. indicated the Veteran did not have any of the supposed "all-inclusive" risk factors enumerated by the 2015 VHA oncologist, so including advanced age, the Board sees the Veteran was 71 years old at the time of diagnosis.  Dr. V.C. did not address why the Veteran's age of 71 at time of diagnosis was not advanced.  Still, even the opinions unfavorable to the claim had failings of similar or even greater gravity, such as by not addressing the favorable studies and evidence Dr. V.C. cited in her opinion, so it cannot be said that the preponderance of the evidence is against the claim.  Therefore, the claim this time around must be granted rather than denied.



ORDER

This claim of entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


